              Case 2:12-cr-00133-RSM Document 227 Filed 07/28/20 Page 1 of 5




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                      CASE NO. CR12-133RSM
 9
                      Plaintiff
10                                                    ORDER DENYING MOTION FOR
              v.                                      COMPASSIONATE RELEASE
11
      MARK SPANGLER,
12
                      Defendant.
13

14
            This matter comes before the Court on the Motion for Compassionate Release filed by
15
     Defendant Mark Spangler. Dkt. #218. Mr. Spangler, an inmate at FCI Herlong in California,
16

17   seeks release to home confinement because “the conditions of confinement at FCI Herlong

18   significantly exacerbate the likelihood that Mr. Spangler will contract COVID-19, which, given

19   his vulnerability, may prove fatal.” Id. at 2.
20          On November 7, 2013, a jury convicted Mr. Spangler on 32 counts involving wire fraud,
21
     investment advisor fraud, and money laundering. Dkt. #143. On March 13, 2014, Mr. Spangler
22
     was sentenced to a term of 192 months. Dkts. #164 and #165. Mr. Spangler is currently 65 years
23
     old. Dkt. #218 at 2. His projected release date is December 9, 2027.
24

25          On April 1, 2020, Mr. Spangler applied to the warden for compassionate release Pursuant

26   to Title 18 U.S.C. § 3582(c)(1)A). Thirty days have passed since the date of application and the

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 1
                Case 2:12-cr-00133-RSM Document 227 Filed 07/28/20 Page 2 of 5



     warden denied the request. The Government agrees the defendant has met the exhaustion
 1

 2   requirement.

 3          Mr. Spangler cites to a Los Angeles Times article indicating that the novel coronavirus is

 4   spreading at state prisons located in the same county as FCI Herlong. See Dkt. #218 at 7. Mr.
 5
     Spangler presents no evidence that there is an outbreak at his facility. Mr. Spangler presents no
 6
     evidence of having any personal health issue putting him at higher risk of mortality or serious
 7
     injury from COVID-19 than the general population. The Government, citing attached medical
 8
     records, argues that Mr. Spangler is in good health. Dkt. #222.
 9

10          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of

11   imprisonment “constitutes a final judgment and may not be modified by a district court except in
12   limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations
13
     omitted). Those limited circumstances are provided under 18 U.S.C. § 3582(c)(1)(A)(i).
14
            Effective December 21, 2018, the First Step Act of 2018 amended Section 3582(c)(1)(A)
15
     by adding a provision that allows prisoners to directly petition a district court for compassionate
16

17   release:

18                  (A) the court, upon motion of the Director of the Bureau of Prisons,
                    or upon motion of the defendant after the defendant has fully
19                  exhausted all administrative rights to appeal a failure of the Bureau
                    of Prisons to bring a motion on the defendant’s behalf or the lapse
20                  of 30 days from the receipt of such a request by the warden of the
21                  defendant's facility, whichever is earlier, may reduce the term of
                    imprisonment (and may impose a term of probation or supervised
22                  release with or without conditions that does not exceed the unserved
                    portion of the original term of imprisonment), after considering the
23                  factors set forth in section 3553(a) to the extent that they are
                    applicable, if it finds that—
24

25                  (i) extraordinary and compelling reasons warrant such a reduction;

26                  or

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 2
                 Case 2:12-cr-00133-RSM Document 227 Filed 07/28/20 Page 3 of 5



                     (ii) the defendant is at least 70 years of age, has served at least 30
 1                   years in prison, pursuant to a sentence imposed under section
 2                   3559(c), for the offense or offenses for which the defendant is
                     currently imprisoned, and a determination has been made by the
 3                   Director of the Bureau of Prisons that the defendant is not a danger
                     to the safety of any other person or the community, as provided
 4                   under section 3142(g);
 5
                     and that such a reduction is consistent with applicable policy
 6                   statements issued by the Sentencing Commission . . . .

 7   18 U.S.C. § 3582(c)(1)(A) (italics reflecting amendment under First Step Act).

 8          The Court finds that Mr. Spangler has exhausted his administrative remedies and
 9
     therefore moves on to the question of extraordinary and compelling reasons particular to this
10
     Defendant justifying the requested relief. Mr. Spangler argues that this requirement is satisfied
11
     by his exposure to the risk of COVID-19 facing all inmates at FCI Herlong. Mr. Spangler states,
12
     “[p]ublic health experts unanimously agree that the virus thrives in densely packed populations
13

14   and is especially aggravated in unsanitary conditions where people are unable to practice social

15   distancing and proper handwashing and sanitizing. In the short time since reporting its first
16   COVID-19 infection, the BOP has seen an explosion of cases among inmates and staff.” Dkt.
17
     #218 at 2. Mr. Spangler also discusses at length his rehabilitation and lack of risk to society if
18
     released.
19
            The Government argues that several Courts have previously ruled that “a generalized fear
20

21   of contracting coronavirus could apply to everyone in confinement; it therefore does not

22   constitute an extraordinary and compelling reason.” Dkt. #222 at 8–9 (citing United States v.

23   Stanard, 2020 WL 2219478 (W.D. Wa. May 7, 2020); United States v. Espinal, 2020 WL
24   2092484 (E.D. N.Y. May 1, 2020); United States v. Hiller, 2020 WL 2041673 (D. Md. Apr. 28,
25
     2020); and United States v. Fuentes, 2020 WL 1937398 (E.D. Ca. Apr. 22, 2020)). The
26
     Government also argues that Mr. Spangler “has not made any showing that FCI Herlong is
27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 3
              Case 2:12-cr-00133-RSM Document 227 Filed 07/28/20 Page 4 of 5



     unequipped to provide appropriate medical treatment if he were to become sick.” Id. at 10. The
 1

 2   Government goes on to address the efforts BOP is making to safeguard inmates. Id. at 10–11.

 3          This Court and at least one other judge in this District have previously cautioned that

 4   motions for release from imprisonment during the COVID-19 pandemic are “highly fact-
 5
     intensive and dependent on the specific conditions of confinement and medical circumstances
 6
     faced by the defendant.” See United States v. Fuller, No. CR17-0324JLR, 2020 WL 1847751,
 7
     *3 (W.D. Wash. Apr. 13, 2020). For that reason, requests for release “based on vague,
 8
     generalized, or unsupported allegations are unlikely to receive favorable consideration.” Id.
 9

10          By all accounts Mr. Spangler is in good health for his age without any known risks

11   associated with a higher chance of mortality or serious injury from COVID-19. The presence of
12   the novel coronavirus at state prison facilities located in the same county does not alone lead the
13
     Court to believe Mr. Spangler is currently facing unacceptable conditions of confinement. Given
14
     the above, the Court finds no extraordinary and compelling reason to grant the requested relief
15
     and the Court need not proceed through Mr. Spangler’s Section 3553 factors or any other
16

17   considerations.

18          Accordingly, having reviewed the Motion, along with the remainder of the record, the

19   Court hereby finds and ORDERS that Defendant’s Motion for Compassionate Release, Dkt.
20   #218, is DENIED.
21
            DATED this 28th day of July, 2020.
22

23

24

25
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
26

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 4
           Case 2:12-cr-00133-RSM Document 227 Filed 07/28/20 Page 5 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 5
